Citation Nr: 1527658	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-25 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction currently resides in Waco, Texas.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for a crushed right ankle more broadly to include entitlement to service connection for a right ankle disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Likewise the claim for service connection for spondylosis of the lumbar spine is changed to a lumbar spine disorder.  Id.

The issues of entitlement to service connection for prostate cancer due to Agent Orange exposure and entitlement to a temporary 100 percent disability evaluation for rehabilitation for substance abuse have been raised by the record in June 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In January 2015, the Veteran was scheduled for a video hearing but did not appear for the proceeding and subsequently requested a new hearing.  The Board denied his request in June 2015 based on a finding of no good cause shown.  Accordingly, his initial hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for spondylosis of the lumbar spine and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

There is no current evidence of a traumatic brain injury or residual symptoms of a traumatic brain injury.


CONCLUSION OF LAW

Residuals of a traumatic brain injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in an August 2013 Statement of the Case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  The Veteran was afforded a pertinent VA examination in December 2010.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Analysis
 
The Veteran contends he has residuals of a traumatic brain injury related to a motor vehicle accident he was involved in during his military service.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
Service treatment records show the Veteran was involved in a motor vehicle accident in September 1979.  In May 1980, he sought treatment after being hit in the head.  In June 1981, he complained of headaches.  Examination reports from October 1983 and 1984 show no diagnosis of a head injury or neurological abnormality. 

At a December 2010 VA examination, the examiner indicated the results were negative for residuals of a traumatic brain injury.  The Veteran complained of the recent onset of headaches.  The examiner noted the Veteran's responses were inconsistent with the normal progression and history of a remote traumatic brain injury.  The examiner further indicated his history of multiple incarcerations, alcohol and drug abuse, and homelessness may have had significant influences suggestive of a traumatic brain injury.  

The December 2010 VA examination is highly probative because it was conducted by a medical professional, based on a review of the record, and provides an adequate rationale for the conclusion reached. 

In considering the Veteran's own statements, while he is competent to testify about symptoms relating to his claimed disorder, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a traumatic brain injury or any resulting residuals.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there is no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly the Board assigns a low probative value to his contentions.  
 
Based on the foregoing, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.


REMAND

Lumbar Spine Disorder

The Veteran seeks entitlement to service connection for a disorder of the lumbar spine.  A review of service treatment records shows multiple complaints of low back during his period of active duty in March 1980, April 1980, and June 1981.  There were also additional complaints of low back pain in March 1984 and October 1984.  

At a December 2010 VA examination, the examiner opined his spondylosis of the lumbar spine was not related to service because there was no evidence of recurrent or chronic low back pain during active duty and pain did not develop until many years after.  It appears the examiner did not take into account the aforementioned complaints of low back pain during the Veteran's military service.  As such, the examination report is inadequate for rating purposes, and a clarifying addendum opinion is warranted on remand.

Right Ankle Disorder

The Veteran also contends he has a right ankle disorder related to his military service.  He has a current diagnosis of right ankle arthritis.  See May 2011 VA treatment note.

A review of service treatment records indicate he complained of twisting his right ankle in June 1979 and complained of a right knee and foot problem in May 1980.  Post-service, he underwent right ankle surgery in 1990, and complained of multiple twisting injuries in June 2010 and September 2010.  See VA and private treatment notes.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his right ankle disorder.  As such, one should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the VA examiner who conducted the December 2010 VA examination or, if unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's spondylosis of the lumbar spine or other low back disorder.  The examiner must review the Veteran's claims folder and any applicable electronic records.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following question:

Consider the Veteran's complaints of low back pain in service, to include March 1980, April 1980, June 1981, March 1984, and October 1984, and comment on whether it changes the December 2010 opinion.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his right ankle disorder.  The examiner must review the Veteran's claims folder and any applicable electronic records.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to respond to the following:

As to any diagnosed right ankle disorder, determine whether it is as least as likely as not that it had its onset during the Veteran's period of active duty service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


